DETAILED ACTION

Claims 1-4 presented for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 6/26/2020 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

	
Claim Objections

Claims 3-4 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 1, 2, or 3.  See MPEP § 608.01(n).  

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the illustration of the subject matter by a drawing to facilitate understanding of the 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application No. 2007/0297418) (Hereinafter Lee) in view of Naslund et al. (US Patent Application No.2015/0074396) (Hereinafter Naslund).

A process for end-to-end securing of an interceptible communication between at least a first terminal device (100) and a second terminal device (400), wherein: 
the communication is established via a first intermediate server (200), which communicates using a session initiation protocol making it possible to exchange session keys (fig 1), each terminal device using a session key to encrypt the communication data it is transmitting (para 1:supporting lawful interception of telecommunications in a voice over internet protocol(VoIP)network..."; para 6:"...In order to secure VoIP connections, end-point shave begun to encrypt communications through the use of encryption technology and key exchanges..."), 
the session keys are distributed by a key management server (500) which communicates using a key management protocol, the process comprising at least the following steps, implemented by the first intermediate server (para 29: "...For example, the end-points may each retrieve a key from a 3rd party Central Authority (CA) application, exchange or derive a key between end points on a peer to peer basis
using protocols such as MiKey or other protocol..."): 
receipt (1030) of an invitation message, transmitted by the first terminal device, according to the session initiation protocol, the invitation message inviting the second terminal device (para 29:"...Subsequently the network element receives a session 
receipt (1080) of a message of acceptance of the invitation message comprising a result of the processing of the ticket by the second terminal device (para 30: "...at step28 the network element forwards a request to the end-point to retrieve any desired session information..."), characterized in that the process also comprises the following steps, implemented by the first intermediate server (fig 1-4): before transmitting the invitation message to the second terminal device: 
before transmitting (1180) the acceptance message to the first terminal device (claim1:"...forwarding session initiation requests and responses between the first end-point and these cond end-point to establish a session..."): 
transmission (1100) of the decode request  message bound for a second intermediate server (figure1:17;para 29:"...thenetworkelement...co-operatingwithothernetworkelements..."), receipt (1160) of a decode response comprising at least the session keys of the communication being established (para 32]:"...For example, the network element may instigate 3 way DiffieHellman key exchange with the end-points, or may register with a 3rd party key provider for the session, along with the end-points..."), storage (1170) of the session keys by associating them with communication metadata (para 33:"... At step 48, the  network element stores the negotiated key in a table for later use..."; figures3-4). 
Lee does not disclose  a ticket according to the key management protocol, saving (1030) of the ticket received via the invitation message, production (1090) of a ticket decode request message comprising: the saved ticket, the result of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Vanderveen. The motivation would have been to build the network that provide endpoint security solutions (both hardware and software based). 

As per claim 2, claim is rejected for the reasons and motivation as claim in 1, above. In addition, Naslund discloses characterized in that the second intermediate server, upon receipt of the decode request message, implements the following steps: 
production (1120) of a ticket resolution message, according to the key management protocol (fig 1, para 4,  resolve the ticket )“, comprising: 
the saved ticket (col 8, lines 2-3, authorization ticket, such as in a storage media), a specific identifier designating the second intermediate server as a particular guest in the communication being established (fig 1, and 3, para 26, KMS 1), 
transmission (1130) of the ticket resolution message to the key management server (fig 1, resolve the ticket), 
receipt (1140) of a resolution response (fig 1, ticket request and response (fig 1, para 4, fig 1 describes ticket request and resolution and response of the ticket) , 


As per claim 3, claim is rejected for the reasons and motivation as claim in 1, above. In addition, Naslund discloses, characterized in that the communication metadata are chosen from a set formed of at least: 
a unique identifier of the communication, an identifier of the inviter, 
an identifier of the invitee, 
a communication start date,
 a communication end date (para 26, timestamp). 

As per claim 4, claim is rejected for the reasons and motivation as claim in 1, above. In addition, Naslund discloses characterized in that the communications between the first intermediate server and the second intermediate server are conducted using the http protocol (para 3, security protocols such as TLS, IPsec, and so on, and also used to protect non-RTP communication (e.g. HTTP, MSRP, etc)).

Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493